We think that the testimony shows that the crane at which the accident occurred was defectively constructed, either in that there was a metallic connection between the hauling-chain and the motor, or, at least, that the insulation between them was not sufficient to prevent a leakage of electricity from the motor to the hauling-chain, *Page 387 
and that, though the leakage of electricity from the motor to the lifting-chain and hauling-chain was probably insufficient to be dangerous with no greater current than that designed to be used to operate the crane, yet it was liable to become dangerous from the presence of a more powerful current. The testimony shows that at the time of the accident, February 6, 1896; at a little after five o'clock in the afternoon, the wind was blowing at the rate of forty miles an hour, with puffs at the rate of sixty miles — conditions favorable to the intermittent crossing or contact of electric wires. We think the jury would have been warranted in finding that the accident was due to the contact, outside of the defendant's premises, between the wire supplying electricity to the motor of the crane and some more heavily-charged wire, whereby, by reason of defective insulation, possibly occasioned by the rubbing together of the wires, a current much exceeding the usual current was transmitted over the wire to the motor of the crane and thence, by reason of faulty construction of the crane, to the hauling-chain. In so far, therefore, as the petition rests on the ground that the verdict is against the evidence, the question resolves itself into this: Was the defendant reasonably bound to have anticipated the influx to its premises of a current of electricity sufficiently powerful to dangerously charge the metallic portions of its crane, and did it take reasonable precautions for the protection of its servants employed in the handling of the crane? In view of the subtle and dangerous nature of electricity, the defendant making use of it was bound to the exercise of a very high degree of care for the protection of its employees against injury from such use. The accidental crossing or contact of wires, caused by their sagging or breaking or by high winds and other causes, and the consequent charging of a wire carrying a light current with a dangerous current from a more heavily charged wire, is, in our opinion, a sufficiently frequent occurrence to have suggested to the defendant the liability to accident from that cause and to have required it to take precautions against injury to its employees thereby. The testimony shows that light shocks had *Page 388 
been received from time to time by the men from the lifting-chain, and the defendant had supplied rubber gloves to be used by the pourers on that account. These shocks were notice to the defendant of the leakage of electricity from the motor to the chain, and were also notice that if from any cause a sufficient current of electricity was brought to the motor the leakage might be sufficient, not only to charge the lifting-chain, but also the hauling-chain or other metallic portions of the crane, unless properly insulated, with a dangerous current. Having this notice, we think the defendant was bound to have made the insulation between the motor and the hauling-chain so complete that the use of the hauling-chain would have involved no risk of injury by electricity. Our opinion is, therefore, that the verdict was not against the evidence on the issue of defendant's negligence.
The testimony with reference to shocks received by Houghton and Mahoney subsequently to that received by the plaintiff, to which exception was taken, was, we think, admissible as tending to show the condition of the chain as to insulation at the time of the accident.
The defendant also took the point that, as at the time of the accident to the plaintiff the cranes were, as it contends, in the possession of the General Electric Company, an independent contractor, and were not delivered to it until sometime in March, 1896, the defendant, not having control of the cranes, was not responsible. The court refused to so charge, and the defendant excepted. We think the request was properly refused. The master owes to the servant the duty of supplying reasonably safe appliances for him to do the work required of him; and the delegation of this duty to another, though an independent contractor, will not relieve the master from liability for an injury to the servant resulting from a neglect of the duty.Trainor v. Philadelphia  Reading Railroad Co., 137 Pa. St. 148; 2 Bailey's Personal Injuries Relating to Master and Servant, §§ 2561, 2571.
Petition for new trial denied, and case remitted to the Common Pleas Division with direction to enter judgment on the verdict. *Page 389